 
Exhibit 10.1


 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
Aircastle Advisor LLC, a Delaware limited liability company ("Aircastle"), and
J. Robert Peart ("Executive") have entered into this Separation Agreement and
General Release (this "Agreement") as of this 22nd day of January, 2012.
Aircastle Limited, a Bermuda exempted company ("Parent"), is a signatory to this
Agreement solely with respect to obligations herein related to its
shares.  Aircastle, Executive and Parent are collectively referred to herein as
the "Parties").  In consideration of the mutual promises contained herein, the
Parties agree as follows:
 
1.
Termination of Employment.  Executive and Aircastle agree that as of January 22,
2012 (the "Resignation Date"), Executive will resign all positions Executive
currently holds as an officer, director or employee of Aircastle (including its
parents, subsidiaries and affiliates at any level), and Executive agrees to
promptly execute such documents and take such actions as may be necessary or
reasonably requested by Aircastle to effectuate or memorialize the resignation
of such positions.  Executive shall remain employed by Aircastle until March 31,
2012 (the “Termination Date”) and shall receive the same base salary and be
eligible to participate in the same benefit plans in effect  on the date hereof
(subject to the terms, conditions and limitations of such plans) to assist with
transition issues and other matters as reasonably requested by Aircastle, but
shall have no authority to, and shall not, take any action on behalf of
Aircastle or any affiliate or bind Aircastle or any affiliate to any commitment
or contract.  Executive’s employment with Aircastle shall terminate on the
Termination Date.  Upon or promptly following the Termination Date, Aircastle
will pay to Executive, in a lump sum, in cash, all earned but unpaid salary and
all accrued but unused paid time off accrued for Executive through the
Termination Date, less applicable withholdings for taxes.  In addition,
following the Termination Date and subject to (1) this Agreement having been
executed and not revoked during the revocation period described in Section 16
hereof (the expiration of such period, the "Release Effective Date") and (2)
Executive's continued compliance with the terms and conditions of this
Agreement, including without limitation, the terms and conditions set forth in
Section 7 hereof Aircastle will pay to Executive, in a lump sum, in cash, within
ten (10) days after the Release Effective Date, US$800,000, less applicable
withholdings for taxes. Aircastle will also reimburse Executive for all business
expenses incurred on behalf of Aircastle through the Termination Date, in
accordance with Aircastle's policies with respect to the reimbursement of
expenses.

 
2.
Restricted Shares.  The Parties agree that Schedule 1 hereto sets forth an
accurate listing of the restricted common share grants to Executive under the
Amended and Restated Aircastle Limited 2005 Equity and Incentive Plan (the
"Plan"), it being agreed that 147, 580 common shares (the "Restricted Shares")
remain unvested under such grants as of the date hereof pursuant to the terms of
the Restricted Share Grant Agreements identified in Schedule 1 hereto (the
"Restricted Share Agreements").  Subject to (1) this Agreement having been
executed and not revoked during the revocation period described in Section 16
hereof and (2) Executive's continued compliance with the terms and conditions of
this Agreement, including without limitation, the terms and conditions set forth
in Section 7 hereof, and notwithstanding any provision in any Restricted Share

 

 
 

--------------------------------------------------------------------------------

 

 
Agreement or in the agreement by and between Aircastle and Executive, dated
December 7, 2010 (the "Employment Agreement") to the contrary:
 
 
(a)
22,580 of the Restricted Shares shall become vested as of the April 15, 2012 and
shall be delivered to Executive as soon as practicable thereafter.

 
 
(b)
25,000 of the Restricted Shares shall become vested as of April 15, 2012 and
shall be delivered to Executive as soon as practicable thereafter.

 
 
(c)
100,000 of the Restricted Shares shall be repurchased by Aircastle on April 15,
2012, for the par value of US$0.01 per share, and shall not become vested.

 
 
(d)
Executive acknowledges and agrees that the vesting and delivery of the
Restricted Shares provided in Sections 2(a) and 2(b) is in addition to any
amounts to which Executive is already entitled under Section 1 hereof and that
such vesting and delivery is adequate and satisfactory consideration for the
assurances made by Executive in this Agreement, including without limitation,
the general release of claims set forth in Section 3 hereof.

 
 
(e)
Executive agrees that the Restricted Shares described in Sections 2(a) and 2(b)
shall vest only in accordance with the terms and provisions of this Section 2
and that otherwise all Restricted Shares shall be forfeited, and all Restricted
Share Agreements shall terminate, upon termination of employment.  For the
avoidance of doubt, Parent confirms that in the event Executive dies or becomes
disabled on or prior to April 15, 2012, the Restricted Shares described in
sections 2(a) and 2(b) shall nonetheless vest on April 15, 2012 if the
conditions specified in clauses (1) and (2) above were satisfied.

 
 
(f)
Parent confirms and agrees that the Administrator, as defined in the Plan, has
granted its approval pursuant to Section 15 of the Plan for Executive to elect
to satisfy federal and state tax withholding requirements in relation to the
vestings described in Section 2(a) and 2(b) hereof by electing to have Parent
repurchase a portion of such vestings at the Fair Market Value, as defined in
the Plan, on the date as of which the amount of tax to be withheld is
determined.  Such election may be made by Executive following the 2011 full year
and Q4 earnings call.

 
3.
General Release of Claims. Executive, on Executive's own behalf and on behalf of
Executive's estate, heirs, family members, successors and assigns, hereby
voluntarily, knowingly and willfully forever releases and discharges Aircastle
and Parent, and each of their respective affiliates, successors, assigns,
employees, officers, directors, representatives, shareholders, agents and all
persons acting by, through, under or in concert with Aircastle and Parent in
both their official and personal capacities (the "Releasees") from any and all
claims, whether or not known, accrued, vested or ripe, that Executive has or may
have against the Releasees arising (i) from the beginning of time through the
date upon which Executive signs this Agreement, and/or (ii) from or in any way
related to Executive's employment with Aircastle or the termination of that
employment relationship, including, but not limited to, any such claim for an
alleged violation of the following statutes and court-made legal principles:

 
 
o
Title VII of the Civil Rights Act of 1964, as amended;

 
 
o
The Civil Rights Act of 1991;

 

 
2

--------------------------------------------------------------------------------

 

 
 
o
Any claim arising under the provisions of the False Claims Act, 31 U.S.C.A. §
3730, including, but not limited to, any right to personal gain with respect to
any claim asserted under its "qui tam" provisions;

 
 
o
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 
 
o
The Employee Retirement Income Security Act of 1974, as amended;

 
 
o
The Immigration Reform and Control Act, as amended;

 
 
o
The Americans with Disabilities Act of 1990, as amended;

 
 
o
The Age Discrimination in Employment Act of 1967, as amended;

 
 
o
The Older Workers' Benefit Protection Act of 1990, as amended;

 
 
o
The Workers Adjustment and Retraining Notification Act, as amended;

 
 
o
The Occupational Safety and Health Act, as amended;

 
 
o
The Connecticut Fair Employment Practices Act;

 
 
o
Connecticut labor laws, as contained in Title 31 of the General Statutes of
Connecticut;

 
 
o
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 
 
o
any claims arising out of or related to an express or implied employment
contract (including, without limitation, the Employment Agreement) or a covenant
of good faith and fair dealing;

 
 
o
any public policy, contract, tort, or common law; or

 
 
o
any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

 
Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Executive may have: (i) for indemnification under any
written indemnification agreement by and between Executive and the Company
and/or under applicable law or the Company’s charter or bylaws; (ii) under any
applicable insurance coverage(s) (including but not limited to directors’ and
officers’ liability insurance coverage); or (iii) to entitlements, payments and
benefits due under Sections 5(e), 6, or 9(k) of the Employment Agreement and
with respect to any accrued and vested benefits under any tax-qualified
retirement plans.
 
4.
Aircastle Release.  Aircastle also agrees to waive all known or unknown claims
against Executive, but such waiver shall exclude, whether known or unknown: (a)
any claims

 

 
3

--------------------------------------------------------------------------------

 

 
arising out of alleged criminal or fraudulent conduct by Executive in connection
with his activities as an employee of Aircastle and (b) a violation of any
securities or other governmental laws, rules or regulations relating to
Executive's duties as an employee of Aircastle.  Notwithstanding the foregoing,
Aircastle does not release its right to have Executive perform his obligations
under this Agreement (including, without limitation, his obligations under
Section 7 hereof).
 
5.
Affirmations. Executive affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against the Company or
any other Releasees in any forum or form. Executive furthermore affirms that
Executive has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act.  Executive disclaims and waives any right of reinstatement
with Aircastle.

 
6.
Benefits and COBRA. Except as otherwise provided in Section 5(e) of the
Employment Agreement, effective as of the Termination Date, Executive will cease
all Aircastle health benefit coverage and other benefit coverage. Executive
acknowledges that Aircastle has advised Executive that pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Executive has a
right to elect continued coverage under the Aircastle group health plan for a
period of eighteen (18) months from the Termination Date.

 
7.
Restrictive Covenants.  Executive and Aircastle acknowledge and agree that each
of the restrictive covenants to which Executive is subject as of the date hereof
(including without limitation, the provisions set forth in Section 6 of the
Employment Agreement) shall continue to apply in accordance with their terms for
the applicable periods with respect thereto, except that Section 6(a)(ii) of the
Employment Agreement shall be amended by replacing “six (6) months” with “three
(3) months”.

 
8.
Public Filings; Press Releases. Parent will disclose the existence and terms of
this Agreement, and will file this Agreement with the Securities and Exchange
Commission in satisfaction of its reporting obligations under the Securities
Exchange Act of 1934, as amended.

 
9.
Return of Personal Property. Executive will return to Aircastle all items of
Aircastle’s property in Executive’s possession on or prior to the Termination
Date.

 
10.
Notices. All notices, demands, consents or communications required or permitted
hereunder shall be in writing. Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar transmission) addressed as provided below (or at such other
address as the addressee shall have specified by notice actually received by the
sender) and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter, five (5) days shall have elapsed after
the same shall have been deposited in the United States mail, with first-class
postage prepaid and registered or certified:

 

 
To Aircastle:
Aircastle Advisor LLC
   
300 First Stamford Place, 5th Fl.




 
4

--------------------------------------------------------------------------------

 




   
Stamford CT  06902
   
Attn: General Counsel
       
To Executive:
At address currently on the Company’s records

 
11.
Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provision. In the event Executive or
Aircastle breaches any provision of this Agreement, Executive and Aircastle
affirm that either may institute an action to specifically enforce any term or
terms of this Agreement. Venue for any action brought to enforce the terms of
this Agreement or for breach thereof shall lie in any court of competent
jurisdiction in Stamford, Connecticut. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. The Parties affirm that this Agreement
is the product of negotiation and agree that it shall not be construed against
either Party on the basis of sole authorship.

 
12.
No Admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing (or relinquishment) of any portion of the consideration set forth
in the Employment Agreement following shall be deemed or construed at any time
for any purpose as an admission by any party of any liability, wrongdoing or
unlawful conduct of any kind.

 
13.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of Executive and Aircastle.

 
14.
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any prior agreements or understandings
between the parties, except with respect to certain provisions of other prior
agreements specifically incorporated by reference herein. Each party
acknowledges that such party has not relied on any representations, promises, or
agreements of any kind made to such party in connection with the other party’s
decision to enter into this Agreement, except for those set forth in this
Agreement.

 
15.
Consultation with Attorney; Voluntary Agreement.  Executive acknowledges that
(a) Aircastle has advised Executive of Executive’s right to consult with an
attorney of Executive’s own choosing prior to executing this Agreement, (b)
Executive has carefully read and fully understands all of the provisions of this
Agreement, (c) Executive is entering into this Agreement, including the releases
set forth herein, knowingly, freely and voluntarily in exchange for good and
valuable consideration and (d) Executive would not be entitled to the benefits
described in the applicable sections of this Agreement in the absence of this
Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 
16.
Revocation.  Executive acknowledges that Executive has been given twenty-one
(21) calendar days to consider the terms of this Agreement, although Executive
may sign it sooner.  Executive agrees that any modifications, material or
otherwise, made to this agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period. Executive will have
seven (7) calendar days from the date on which Executive sign this Agreement to
revoke Executive’s consent to the terms of this Agreement.  Such revocation must
be in writing and sent via by hand delivery or facsimile to Aircastle Limited,
c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor, Stamford,
Connecticut  06902, Attention:  General Counsel / Fax: 203-724-2331.    Notice
of such revocation must be received within the seven (7) calendar days
referenced above.  In the event of such revocation by Executive, this Agreement
shall not become effective and Executive shall not have any rights under
Sections 5(b), (c) or (d) of the Employment Agreement.  Provided that Executive
does not revoke this Agreement within such seven-day period, this Agreement
shall become effective on the eighth calendar day after the date on which
Executive signs this Agreement.

 
 
[Remainder of Page Intentionally Left Blank]
 

 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the below-written dates
 
 
AIRCASTLE ADVISOR LLC


By:
 
/s/ David Walton
   
January 22, 2012
Name:
 
David Walton
 
Date
Title:
 
Chief Operating Officer, General Counsel
and Secretary
   

 
 
EXECUTIVE


By:
 
/s/ J. Robert Peart
   
January 22, 2012
       
Date



Solely as to obligations contained herein
with respect to its shares:


 
AIRCASTLE LIMITED


By:
 
/s/ David Walton
   
January 22, 2012
Name:
 
David Walton
 
Date
Title:
 
Chief Operating Officer, General Counsel
and Secretary
   




 
 

--------------------------------------------------------------------------------

 

Schedule 1
Restricted Share Summary





                   
No. of Shares
Grant Year
Total No. Shares
   
Vested
Unvested
           
2010
     125,000
   
0
125,000
 
2011
33,870
   
11,290
22,580
           
Totals
     158,870
   
11,290
147,580
           


 
Restricted Share Agreements:
 
1)
Grant Letter dated as of  December 10, 2010

2)
Grant Letter dated as of  February 17, 2011


